DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claim 1, in addition to other limitations in the claim, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: 
c) during sequential activation of each LED lighting fixtures on each power line, and after activation of each individual LED lighting fixture, power-time curve or current-time curves are measured and recorded for the corresponding energy power line, and from them a start diagram is derived after activating all lighting fixtures on that particular power line, and this diagram is used for comparing the consumption status on each individual power line  
d) after activation of all LED lighting fixtures on each power line, the start diagram of the power-time curve or current-time curve of each power line is compared with the initial diagram of the power-time curve or current-time curve for a corresponding energy power line, 
e) if deviations are found upon comparing the start diagram of the power-time curve or current-time curve in respect to the initial diagram of the power-time curve or current-time curve, errors in operation of the corresponding LED lighting fixture are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ES 2752730 A1 is the closes reference that discloses a process of sequential measurement of operational parameters of LED lighting and other apparatus connected to a power line comprising an electric lighting enclosure in which all energy power lines are located, whereby the stated energy power lines are also connected to a meter device installed in the electric lighting enclosure by which the desired readouts are conducted, and where a greater number of LED lighting fixtures are connected to each sequentially-arranged energy power line, whereby each LED lighting fixture includes a power supply as part of the electronics within the LED lighting fixture is characterized in that the process consists of the following steps: a) measurement of power or current after a stabilization period of the grid of an initial/starting consumption of the power supply of each LED lighting fixture, b) sequential activation of all lighting fixtures at full power at each individual power line, which is programmed in advance for activation of each individual LED lighting fixture and power consumption can be detected by the meter of the central unit and decoded to extract the significant information of each one 
	Mohan et al. (2018/0116033), Fushimi (2016/0302276), and Jaywardena et al. (2017/0184659) discloses LED lighting including a meter device with a controller for controlling and measuring power consumption of LED lighting fixtures; but there is no teaching of the allowable subject matter described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        3/9/22